[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON RESPONDENT'S MOTION FOR SUMMARY JUDGMENT
By his petition filed August 5, 2002, petitioner seeks a writ of habeas corpus.
An attorney has been appointed to represent petitioner in this matter. Petitioner, on February 25, 2003, filed a motion for summary judgment.
Connecticut Practice Book § 23-37 provides that any time after the pleadings are closed, any party may move for summary judgment which shall be rendered if the pleadings, affidavits and other evidence admitted show that there is no genuine issue of material fact between the parties requiring a trial and that the moving party is entitled to judgment as a matter of law. In this case, the pleadings are not closed, petitioner has not submitted any affidavits or other evidence to show that there is no genuine issue of material facts. The motion itself indicates that material facts are at issue and that summary judgment should not be granted.
Accordingly, the motion for summary judgment is denied.
Joseph J. Purtill, J.T.R. CT Page 3631